                                            Case 4:19-cv-04162-SBA Document 322 Filed 03/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11       CARL ZEISS MEDITEC, INC.,                          Case No. 19-cv-04162-SBA (LB)
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                              DISCOVERY ORDER
                                  13                v.
                                                                                              Re: ECF Nos. 310 & 317
                                  14       TOPCON MEDICAL SYSTEMS, INC., et
                                           al.,
                                  15
                                                          Defendants.
                                  16

                                  17         The parties dispute the procedures for review and production of the ESI discovery that has

                                  18   been the subject of earlier orders.1 The court can decide the dispute without oral argument. N.D.

                                  19   Cal. Civ. L.R. 7-1(b).

                                  20         As the court ruled previously, the protective order applies to the production.2 Zeiss must bear

                                  21   the cost of its own vendor.3 Regarding the disputed provisions of the ESI protocol, the parties must

                                  22   use Topcon’s proposal.4 Zeiss has not articulated a reason to retain an archive copy through the trial

                                  23

                                  24

                                  25
                                       1
                                         Discovery Letter Briefs – ECF Nos. 310, 317; Orders – ECF No. 299, 302. Citations refer to material
                                       in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the
                                  26   top of documents.
                                       2
                                           Discovery Order – ECF No. 299 at 2.
                                  27   3
                                           Id.
                                  28   4
                                           Discovery Letter Brief – ECF No. 310 at 4–5; Discovery Letter Brief – ECF No. 317 at 4–5 & Ex. 4.

                                       ORDER – No. 19-cv-04162-SBA (LB)
                                            Case 4:19-cv-04162-SBA Document 322 Filed 03/25/21 Page 2 of 2




                                   1   date.5 Topcon’s review of the data for privilege is reasonable and is consistent with the court’s

                                   2   earlier orders. Because Zeiss wanted its vendor to review the raw data, Topcon may review the data

                                   3   first and must maintain a privilege log of items for any withheld materials. The parties must meet

                                   4   and confer about the Target Files, search strings, and Topcon’s proposed search strings (as Topcon

                                   5   proposes).6 The pending forensic analysis must take place (as the court ordered previously).

                                   6          The court reminds the parties that they must file their letter briefs under the Civil Events

                                   7   category of “Motions and Related Filings > Motions – General > Discovery Letter Brief.” (This

                                   8   dispute was filed as a “Letter Brief,” which is a different category. It matters administratively.)

                                   9

                                  10         IT IS SO ORDERED.

                                  11         Dated: March 25, 2021

                                  12                                                       ______________________________________
Northern District of California
 United States District Court




                                                                                           LAUREL BEELER
                                  13                                                       United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       5
                                        Discovery Letter Brief – ECF No. 310 at 2 (Zeiss said that it “believes that the vendors should be
                                       able to keep an archive copy of the data” but offered no explanation.).
                                  28   6
                                           Discovery Letter Brief – ECF No. 317 at 5.

                                       ORDER – No. 19-cv-04162-SBA (LB)                     2
